Citation Nr: 1206977	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-13 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for seronegative rheumatoid arthritis.

2.  Entitlement to a disability rating in excess of 50 percent for depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1955 to May 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2010 rating decisions for the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Seronegative rheumatoid arthritis has not been active; the Veteran's current joint pains are attributable to non-service connected causes.

2.  PTSD is manifest by flattened affect, impairment of short-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Occupational and social impairment with deficiencies in most areas due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships, has not been shown.  

3.  Although the combined rating for the Veteran's service-connected disabilities meet the minimum percentage requirements for an award of a TDIU, the service-connected disabilities alone are not shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for seronegative rheumatoid arthritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5002 (2011).

2.  The criteria for a disability rating in excess of 50 percent for depressive disorder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed letters in February 2007, August 2009, and September 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  These letters also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  VA examinations have been performed.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

II.  Increased Rating Claims

A.  General Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.


C.  Rheumatoid Arthritis

The service-connected seronegative rheumatoid arthritis has been rated under Diagnostic Code 5002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  The disability has been rated as 40 percent disabling since December 12, 2001.  Rheumatoid arthritis is rated under either an active process or an inactive process.

Under that Diagnostic Code, a 20 percent rating is warranted for rheumatoid arthritis as an active process, with one or two exacerbations a year in a well-established diagnosis; a 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; a rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, and; a rating of 100 percent is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  

For chronic residuals under Diagnostic Code 5002, such as limitation of motion or ankylosis, favorable or unfavorable, rate under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or  group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as  swelling, muscle spasm, or satisfactory evidence of painful  motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

A VA rheumatology note from January 2002 reflects that the Veteran's reported pain was unlikely to be rheumatoid arthritis since there was no involvement of small joints in the Veteran's body.  The examiner specified that the reported pattern and examination was most consistent with osteoarthritis.  A February 2002 note reflects that the Veteran had osteoarthritis and a nodule on the left foot.  The note indicates that seronegative rheumatoid arthritis was possible.

In January 2003, the Veteran told a VA examiner that he had a flare-up of arthritis the previous month in which he had increased back pain for three days.  He said that using a heating pad and exercise helped with the pain.  The examiner opined that the Veteran was doing well and controlled his pain with Celebrex, topical analgesia, and a heating pad.  A VA treatment record from May 2003 reflects that the Veteran had pain in his back, hips, and knees.  It was noted that the Veteran took Vioxx, used heat pads, and exercised to treat his pain.

On VA examination in May 2004, the Veteran reported having morning stiffness in his knees and occasionally in his hand.  He said that his wife had to help him out of bed in the morning.  He reported joint pain in the bilateral hips, bilateral knees, and hand joints.  No surgeries or episodes of dislocation or subluxation were reported.  The Veteran said that he was unable to walk more than 20 minutes.

Concerning the hands, the examiner noted that flexion of the metaphalangeal joint of the index finger appeared to be normal bilaterally with some pain at 90 degrees.  Examination of the proximal interphalangeal joints of the index finger bilaterally showed no swelling, tenderness, or limitation of motion.  Examination of the joints of the thumb was bilaterally normal with no tenderness or limitation of motion.  Examination of the joints of the middle, ring, and little fingers bilaterally were all normal with no tenderness or decrease of the range of motion.  The examiner found no evidence of rheumatoid nodules.

Concerning the hip joints, the examiner observed that forward flexion of both hips was from 0 to 100 degrees.  Extension was backwards to 30 degrees with normal range bilaterally.  Abduction was to 45 degrees and normal bilaterally.  Adduction was to 25 degrees with pain at 25 degrees bilaterally.  Internal rotation was to 30 degrees bilaterally.  External rotation was to 50 degrees bilaterally.  Repetitive use showed no fatigue, incoordination, or lack of endurance.  Tenderness was present at the trochanter area bilaterally.  The examiner found no subcutaneous tenderness nodules around either hip joint.  Pain was noted on motion.

Concerning the left knee, flexion was measured to 110 degrees with pain.  Extension was to 0 degrees.  Repetitive use showed no fatigue, incoordination, or lack of endurance.  No muscle atrophy, instability, or crepitation was noted.  Concerning the right knee, flexion was measured to 130 degrees with pain.  Extension was to 0 degrees.  Repetitive use showed no fatigue, incoordination, or lack of endurance.  

The May 2004 VA examiner gave a diagnosis of rheumatoid arthritis involving hand joints, hip joints, and knee joints.  The examiner further commented that rheumatoid arthritis is a chronic fluctuating disease, and since on the present examination some of the joints showed no swelling or tenderness, it might be that the rheumatoid arthritis was in remission.

In August 2004, the Veteran remarked that he had to use a cane in order to walk because his right knee would give out on him.  He said he was unable to work because of his rheumatoid arthritis.

A VA treatment record from September 2004 reflects that the Veteran hurt his shoulder while working out.  He underwent a course of physical therapy.

In May 2005, the Veteran complained of lower back pain to a VA examiner.  The examiner observed no point tenderness along the spine.  Forward flexion was to 90 degrees, and extension was less than 10 degrees.  Right and left lateral bending was to 30 degrees.  The examiner wrote that the Veteran had osteoarthritis in his lumbar spine with exacerbations and muscle spasms.

In July and August 2005, the Veteran received physical therapy and medical care for an impingement of his left shoulder.  At that time, he also began a back class for treatment of his back pain.

An October 2005 VA treatment record reflects that the Veteran had impingement symptoms in his left shoulder.  The range of motion of the left shoulder was to approximately 120 degrees.  The note reflects that the Veteran had normal flexion and extension of the back.

A physical therapy note from November 2005 reflects that the Veteran had left shoulder flexion to 116 degrees.  Abduction was to 88 degrees.  Right shoulder flexion was to 150 degrees.  Abduction was to 90 degrees.

A VA orthopedic record from December 2005 reflects that the Veteran had passive forward flexion of the left shoulder to 90 degrees and passive abduction to 90 degrees.  The note contains diagnoses of adhesive capulitis and inflamed tendons and bursa in the left shoulder.

A VA podiatry note from September 2006 indicates that the Veteran had two painful nodules over the medial aspect of the plantar fascia of his left foot.  The podiatrist indicated that the Veteran's left foot symptoms did not appear to be related to mechanical off-loading and could be associated with his rheumatoid arthritis.  Consequently, the podiatrist submitted a rheumatology consult request.

A VA rheumatology consult completed in October 2006 reflects that the Veteran tore his Achilles tendon while walking up steps in January 2006.  The Veteran reported that his lower back and hips bothered him the most.  He also had pain in his left foot.  He walked with a cane due to left knee pain.  The examiner wrote that the Veteran had a full range of motion throughout his musculoskeletal system with no synovitis.  Pain was noted on internal rotation of the right hip.  The examiner's impression was that the Veteran had normal sacroiliac joints and multiple enthesopathic changes consistent with diffuse idiopathic skeletal hyperostosis (DISH).  The examiner further stated that there was no evidence of active rheumatoid arthritis at that point in time or for several years previously when he was previously assessed in that clinic.  The examiner opined that the Veteran's pain was most consistent with osteoarthritis and degenerative joint disease.

A VA follow-up record from January 2007 indicates that the Veteran had a slight limitation on the range of motion of the spine.

On VA examination in January 2008, it was noted that the Veteran had no hospitalizations in relation to his rheumatoid arthritis.  The Veteran reported experiencing left shoulder weakness with pain and popping, left elbow pain and achiness, left hand stiffness with decreased grip strength, low back stiffness and achiness, and left foot pain.  The Veteran further reported monthly flare-ups of severe back pain that would usually last around three days.  He remarked that his back flares would result in bed rest.  He said he had elbow flare-ups three or four times per year.  The Veteran used a cane for ambulation.  The Veteran said that his body pains prevented him from working.

The examiner found no evidence of abnormalities in the left shoulder, left elbow, or back.  Concerning the left hand, the ring finger and long fingers could not complete extension without aid from the examiner.  No tenderness to palpation or skin breakdown was found.  The examiner found some loss of muscle mass on the left upper extremity from the shoulder.  The examiner observed a palpable cord along the plantar surface of the left foot along the first metatarsal without appreciable nodularities.  No instability or weakness was found.  From the left shoulder through the left hand, there was no tenderness, drainage, or edema.  The lumbar spine was tender to palpation at L2-4, with no other symptoms found.  The left foot arch was tender to palpation.  No ankylosis was found during the physical examination or on X-ray.  The examiner found no signs of anemia, weight loss, fever, or debility.

The examiner specified that no significant evidence of rheumatoid arthritis was found, and the Veteran's appearance did not suggest degenerative changes of rheumatoid arthritis.  He mentioned that rheumatoid arthritis was possible in the right long finger, but a review of the X-rays only hinted at the possibility, and osteoarthritis was also likely.  Arthropathy of multiple joints was reported with no significant evidence of inflammatory disease.  The examiner specified that the left shoulder appeared to be suffering from impingement syndrome and rotator cuff tenosynovitis, and the Veteran's left elbow pain may be a flare of tenosynovitis as well.  He mentioned that the Veteran's low back pain seemed to be an effect of degenerative changes of the spine; there were no signs of rheumatoid arthritis in the spine.  He opined that the Veteran's left hand had evidence of fibromatosis (Dupuytren's contracture) without significant mechanical effect.  The examiner indicated that foot nodules were not appreciated during the present examination; there was only a thickened cord-type of structure that caused no functional limitations.

The examiner also opined that the nodules found on the Veteran's appendages were best diagnosed as fibromatosis, and they were not caused by rheumatoid arthritis.  He reiterated that there was no evidence to suggest the presence of rheumatoid arthritis in the Veteran's lumbar spine.  He stated that the Veteran's left elbow had no evidence of any type of arthritis, and the nodules on the Veteran's left foot and left hand were classic findings of fibromatosis and were not related to rheumatoid arthritis.  The examiner stated that the Veteran's degenerative changes, left elbow problems, and nodules were not caused by or a result of rheumatoid arthritis, and the physical examination and radiographic evaluation did not suggest seronegative rheumatoid arthritis as an etiology of those disorders.

A VA rheumatology follow-up record from September 2007 reflects that the Veteran complained of knee, hip, and left shoulder pain.  He said that he experienced muscle spasms in his back if he leaned over for an extended period.  The examiner wrote that the Veteran had full ranges of motion throughout his musculoskeletal motion except for external rotation and abduction of the left shoulder.  Pain was present on internal rotation of the right hip.  The examiner found no evidence of active rheumatoid arthritis at that time.  The note specified that the Veteran's pain was most consistent with osteoarthritis and degenerative joint disease.

In the Veteran's May 2008 Notice of Disagreement, the Veteran reported experiencing incapacitating exacerbations that would occur four or more times a year which required assistance from his wife.

January and April 2009 rheumatology clinic follow-up records reflect that the Veteran had a full range of motion throughout his musculoskeletal system except for external rotation and abduction of the left shoulder.  No pain was reported on palpation of the right hip.  Pain was present on palpation of the medial palmar surface of the foot.  The examiner found no evidence of active rheumatoid arthritis; the examiner felt that the Veteran's pain was most consistent with osteoarthritis and degenerative joint disease.

In the Veteran's VA form 9 submitted in April 2009, he reported experiencing severe incapacitating exacerbations that would occur four or more times per year that required his wife's assistance.  He said he had flare-ups that required bed rest and chair rest.

A November 2009 rheumatology record indicates that the Veteran had  pain in his knees and buttocks.  He also reported occasional back spasms.  The examiner observed a full range of motion throughout the shoulders and left foot pain on palpation of the medial palmar surface of the foot.  The examiner wrote that there was no evidence of active rheumatoid arthritis, and the Veteran's joint pain was most consistent with osteoarthritis and sciatica.

After a careful review of the evidence of record, both subjective and objective, the Board finds that the Veteran's for seronegative rheumatoid arthritis warrants no more than a 40 percent disability rating under Diagnostic Code 5002.  

The Veteran's primary contention has been that he experiences at least four incapacitating episodes per year, and as such, he warrants a 60 percent disability rating under Diagnostic Code 5002.  However, the rating of rheumatoid arthritis on the basis of incapacitating episodes under Diagnostic Code 5002 is only proper when rheumatoid arthritis is present as an active process in a well-established diagnosis.  In this case, the medical record shows that throughout the period of appeal, the Veteran has not had active rheumatic arthritis.  All of the VA rheumatology clinic records, as reviewed above, show that there is no evidence of rheumatoid arthritis as an active process during the period of appeal.  Although the May 2004 VA examiner gave a diagnosis of rheumatoid arthritis involving hand joints, hip joints, and knee joints, he further commented that since examination of some of the joints showed no swelling or tenderness, it might be that the rheumatoid arthritis was in remission.  Although the May 2004 VA examination report only indicates that remission was merely a possibility, the balance of the medical treatment records provides compelling evidence that the seronegative rheumatoid arthritis is indeed not an active process.  As such, rating the Veteran's rheumatoid arthritis on the basis of incapacitating episodes under Diagnostic Code 5002 would be improper, as the Veteran's rheumatoid arthritis should be rated as an inactive process (chronic residuals).

The Veteran clearly experiences extensive pain throughout his body, but that pain has been attributed by competent and credible medical evidence to causes other than the service-connected seronegative rheumatoid arthritis.  The January 2008 VA examiner attributed the Veteran's back pain to osteoarthritis, his left shoulder pain to impingement syndrome and rotator cuff tenosynovitis, his left elbow pain to tenosynovitis, and his nodules to fibromatosis.  The examiner specified that none of these disorders were related to the service-connected seronegative rheumatoid arthritis.  While the January 2008 VA examiner indicated that there was a possibility of rheumatoid arthritis in the left long finger, he clarified that X-rays only hinted at the possibility, and he indicated that osteoarthritis was present as well.  Additionally, the VA rheumatology clinic records all indicate that the Veteran's pain is consistent with osteoarthritis and degenerative joint disease-not seronegative rheumatoid arthritis.  While the Veteran is certainly competent to describe the pain he experiences, the Board finds that the medical evidence of record outweighs the Veteran's contentions regarding the causes of that pain, as the medical records were created by impartial professionals in the course of providing treatment in conjunction with performing the necessary tests and examinations.

As the Veteran's residual pains have been attributed to non-service connected causes, a disability rating in excess of 40 percent for service-connected seronegative rheumatoid arthritis is not warranted.

D.  Depressive Disorder

The Veteran's service connected depressive disorder is currently rated as 50 percent disabling.

Psychiatric disabilities other than eating disorders are rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2011).

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

A private psychological report prepared in May 2008 reflects that the Veteran experienced a depressed mood.  It was noted that the Veteran felt frustrated and irritated because he could not complete simple tasks around his house.  It was noted that the Veteran had problems with memory and concentration.  The Veteran reported experiencing difficulty sleeping.  The examiner wrote that the Veteran had a blunted affect and limited range of emotion.  His thought process was somewhat slowed.  No current suicidal or homicidal ideation was present.  The examiner opined that the Veteran had a depressed mood, diminished interest or pleasure in activities, insomnia, irritability, fatigue, and a diminished ability to think or concentrate.  The examiner stated that those symptoms caused significant impairment in the Veteran's social, occupational, and personal functioning.  It was noted that because of problems with concentration and memory, the Veteran was unable to learn new tasks.  The examiner indicated that the Veteran was limited in his job choices because of back problems.  The examiner further opined that due to the chronic nature of the Veteran's symptoms and health concerns, he was permanently disabled and unemployable.  A GAF score of 45 was assigned.

The same private examiner wrote in October 2008 that the Veteran had limited job choices due to back and knee problems.  The examiner noted that the Veteran was depressed, suffered from sleep problems, and was lethargic.  The Veteran had problems with irritability and concentration.  The examiner opined that the Veteran was likely to experience a marked increase in his depressive symptoms due to stressors inherent in any work environment, and the examiner considered the Veteran to be permanently disabled and unemployable.  A GAF score of 40 was assigned.

On VA mental examination in November 2008, the examiner reviewed the records from the Veteran's private mental health provider.  It was noted that the Veteran felt that his marriage was shaky.  The Veteran stayed to himself.  There was no reported history of suicide attempts or violence.  No hospitalizations for a mental disorder were reported.  The Veteran did not take any medication to treat his mental symptoms.  He did not participate in group therapy but did receive individual psychotherapy.  The Veteran reported sleeping difficulties with limited appetite, limited concentration, low motivation and interest, and some self criticism.  No suicidal ideation was reported.

The examiner observed that the Veteran was appropriately dressed.  The Veteran was noted to be lethargic and fatigued.  He displayed a constricted affect.  His mood was depressed.  The examiner indicated that the Veteran was able to perform serial sevens but was unable to spell a word forwards and backwards.  The examiner felt that the Veteran was intact to person, place, and time.  His thought process revealed a paucity of ideations.  No delusions were present.  No hallucinations were present.  The examiner indicated that the Veteran did have inappropriate behavior but no obsessive or ritualistic behavior.  He was able to interpret proverbs properly.  No panic attacks, homicidal thoughts, or suicidal thoughts were present.  The Veteran was able to maintain minimum personal hygiene.  There was a moderate problem with performing household chores, engaging in sports, travelling, driving, and participating in other recreational activities.  No problems were indicated with grooming, self-feeding, bathing, and dressing.  Remote memory was normal, while recent and immediate memory was moderately impaired.  The examiner indicated that the Veteran was not working due to his age and his arthritis.  There was not total occupational and social impairment due to mental symptoms.  There were some moderate concentration issues, fragile family relations, and depression.  The examiner assigned a GAF score of 51.

On VA examination in September 2009, it was noted that the Veteran saw a private psychotherapist about every three months.  He took no psychiatric medications.  Moderate depressed mood, mild sleep disturbance, mild lack of motivation, and mild decreased interest in activities were reported.

The examiner remarked that the Veteran was clean and appropriately dressed.  His speech was deemed spontaneous, clear, and coherent.  His affect was deemed normal.  The examiner said that the Veteran was easily distracted and depressed.  He was unable to perform serial sevens, but he was able to spell a word forward and backward.  The examiner indicated that the Veteran was intact to person, time, and place.  The Veteran's thought process and content was unremarkable.  No delusions were present.  It was noted that the Veteran understood the outcome of his behavior.  The examiner indicated that the Veteran did not have inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  He was able to maintain minimum personal hygiene.  There were slight problems with the ability to perform household chores, grooming, dressing, bathing, and traveling.  There were no problems indicated with toileting, shopping, driving, or other recreational activities.  Remote memory and immediate memory were deemed normal, and recent memory was mildly impaired.  There was not a total occupational and social impairment due to mental symptoms.  The examiner indicated that the Veteran's depressive symptoms were as likely as not to reduce his reliability and productivity in either sedentary or physical employment.  A GAF score of 51 was assigned.

Private psychological reports prepared in January 2010 and April 2011 reflect that the Veteran had limited job choices due to back and knee problems.  It was noted that the Veteran experienced significant depressive symptoms and had sleep problems.  He was noted to be more irritable.  The examiner found no progress in symptom alleviation since March 2008.  The examiner felt that the Veteran was permanently disabled and unemployable.  A GAF score of 40 was given.

In his May 2010 Notice of Disagreement, the Veteran stated that he had problems with work and family relations, and his mood interfered with routine activities.

Collectively, the Board finds that the Veteran's symptoms throughout the period of appeal primarily consisted of flattened affect, impairment of short term memory, forgetting to complete tasks, impaired tasks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  As such symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity, the Veteran's disability  picture throughout the time frame in question is consistent with a 50 percent rating throughout the period of appeal.

The Board points out that, at no point during the period of appeal, did the Veteran's depressive disorder met the criteria for at least the next higher, 70 percent, rating.  The objective medical evidence does not reflect, and the Veteran has not claimed that he experiences, such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near continuous panic, spacial disorientation, neglect of personal appearance and hygiene, and an inability to establish and maintain effective relationships that are characteristic of the 70 percent rating.  Although depression has been shown, neither the VA records nor the private treatment records indicate that the Veteran's depression affects his ability to function independently.  Additionally, while the private and VA records indicate that the Veteran is withdrawn and has few friends, the evidence of record demonstrates that the Veteran is married and does not suffer from a complete inability to establish and maintain effective relationships.

The Veteran has asserted that the private treatment records from his treating examiner should be given greater decisional weight than the two VA examination reports.  In his VA form 9 submitted in July 2011, he cited a past decision of the Board in which the Board found a statement from another Veteran's treating psychologist to be of great probative value.  However, the Board of Veterans' Appeals is subordinate to the Court of Appeals for Veteran's Claims ("Court"), and notably, the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25   (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-3 (1993).  A "treating physician rule" which would lend greater weight to the opinion or diagnosis of a treating physician would violate the statutory and regulatory VA scheme, including 38 U.S.C. § 5107(b) as to resolution of doubt and 38 C.F.R. § 3.303(a) requiring that VA adjudication be based on the entire record.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); see also Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) and Willis v. Derwinski, 1 Vet. App. 66 (1991).  In sum, these cited cases stand for the principle that it is the obligation of the Board to assess the credibility and probative value of the evidence before it.

In evaluating the Veteran's depression, the Board has also considered the GAF scores assigned, and the definition of those scores.  However, when considered in light of the actual symptoms demonstrated, none of the assigned GAF scores, alone, provide a basis for assignment of a disability rating higher than 50 percent for the Veteran's service-connected depression at any time throughout the period of appeal.

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

Under the DSM-IV, a GAF score from 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or social functioning (e.g., having no friends, and being unable to keep a job).

In May and October 2008, and January 2010 and April 2011, a private examiner assigned the Veteran GAF scores of 45 and 40, which conceivably, reflect greater impairment than that contemplated by a 50 percent disability rating .  However, the examiner did not substantiate the assignment of those scores.  Those examination reports include no indication that the Veteran had  suicidal ideation, severe obsessional rituals, or frequent shoplifting.  Thus, the assigned GAF scores of 45 and 40 was not supported by actual recorded symptoms.  The Board also observes that in November 2008 and September 2009, VA examiners assigned the Veteran GAF scores of 51.  These scores are consistent in the 50 percent rating assigned and provide no basis for assignment of any higher rating.

Under the circumstances of this case, the Board finds that throughout the period of appeal the Veteran's PTSD symptomatology has more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent rating are not  met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

E.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, his advancing age may not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Even though a veteran does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. 361. 

The Veteran contends that he is entitled to a total disability rating based on individual unemployability because he cannot work as a result of his service-connected disabilities.  The Veteran is service connected for depressive disorder, rated as 50 percent disabling, and seronegative rheumatoid arthritis, rated as 40 percent disabling.  The Veteran's overall disability rating is 70 percent.  As such, meets the eligibility percentage standards set forth in 38 C.F.R. § 4.16(a) for assignment of a total disability rating based on individual unemployability.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the remaining question is whether the Veteran's service-connected disabilities alone, in fact, render him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Although the Veteran has asserted that he cannot work because of his service-connected disabilities, the Board finds that the weight of the evidence overall does not support the Veteran's contentions.  Essentially, the weight of the evidence does not show that the Veteran's service connected seronegative rheumatoid arthritis and depression alone would render him unable to obtain and maintain any form of employment.

The Board notes that the Veteran is currently unemployed and has reported that he last worked as a clerk at the U.S. Post Office in 1990.  Although the Veteran has asserted that he cannot work because of his service-connected seronegative rheumatoid arthritis and depression disorders, the Board finds that the evidence overall does not indicate that the Veteran's service-connected disabilities alone render him unemployable.  While the Veteran is noted to have some functional impairment related to his service-connected disabilities, the evidence of record does not support his contention that he is unable to work in any capacity whatsoever as the result of his disabilities, and the record does not support a claim of entitlement to TDIU. 

The Board recognizes that the Veteran's private mental health provider wrote in May 2008, October 2008, January 2008, and April 2008 that the Veteran was permanently disabled and unemployable.  However, a careful examination of these records reveals that the examiner stated that the Veteran had limited job choices due to back and knee problems.  As noted above, these are problems for which service connection has not been established.  As such, these records do not indicate that the Veteran is unemployable due to his service-connected disabilities alone, and as such, do not support the Veteran's claim.

In May 2004, a VA examiner considered the Veteran's reports of joint pains and after examining the Veteran opined that the Veteran was physically unfit for physical employment.  The examiner went on to say that as far as sedentary employment was concerned, the Veteran was mentally competent, and if the Veteran was interested in seeking sedentary employment, he was likely to be able to perform the job.  As this report indicates that the Veteran is capable of sedentary employment, this report weighs against the Veteran's claim of unemployability due solely to his service connected disabilities, and, in fact, outweighs the Veteran's own assertions that he is unemployable solely due to his service connected disorders, as it was created by an objective medical examiner in the course of performing a medical examination of the Veteran.

As such, the Board finds that entitlement to a TDIU is not warranted because the evidence, as reviewed above, does not show that the Veteran is unable to perform substantially gainful employment due to his service connected disabilities alone.


F.  Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  The weight of the evidence of record reflects that the Veteran's present symptomatology due to service-connected disabilities is encompassed by the schedular ratings assigned.  While the Veteran has claimed marked interference with employment due to his service-connected disabilities, as discussed above, the evidence shows that the Veteran is unemployable due to both service connected and non-service connected physical disabilities.  The functional impairment shown is fully encompassed by the schedular rating criteria and a higher rating is available for additional impairment.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board concludes that the claims of entitlement to a disability rating in excess of 50 percent for depressive disorder, a disability rating in excess of 40 percent for seronegative rheumatoid arthritis, and a TDIU is denied.  The weight of the evidence is against the claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 40 percent for seronegative rheumatoid arthritis is denied.

Entitlement to a disability rating in excess of 50 percent for depressive disorder is denied.

Entitlement to a total disability rating based on individual unemployability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


